Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a secretary at a residential drug treatment center for violating the employer’s policy which prohibits sexual fraternization with residents of the facility. Despite being aware of this policy, claimant admits that she and a resident of the facility engaged in a physical relationship. We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant engaged in disqualifying misconduct (see, Matter of Novellano [Sweeney], 216 AD2d 655). We reject claimant’s contention that the hearing was improperly conducted over the telephone (see, 12 NYCRR 461.7 [c] [2]). Claimant’s remaining contentions have been reviewed and are either without merit or not properly before this Court.
*839Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.